Citation Nr: 1753326	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for headaches, dizziness, and blurred vision, as secondary to service-connected disability.

2. Entitlement to an increased rating for tinnitus, currently 10 percent.

3. Entitlement to an increased rating for bilateral plantar fasciitis with pes planus and plantar keratosis, currently 30 percent.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1974 to July 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2012 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In August 2017, the Veteran testified at a Board hearing by videoconference.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for headaches, dizziness, and blurred vision and entitlement to an increased rating for bilateral plantar fasciitis with pes planus and plantar keratosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260.





CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the claim for an increased rating for tinnitus, the facts are not in dispute.  Resolution of the appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  As will be shown below, the Board finds that the Veteran is already receiving the maximum disability rating available for tinnitus under the applicable rating criteria.  Furthermore, regardless of whether the Veteran's tinnitus is perceived as unilateral or bilateral, the outcome of this appeal does not change.  Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of the duties to notify and assist are rendered moot.  38 U.S.C. § 5103A (West 2012); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the duties to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, all of the evidence must be evaluated to the end that all decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the Veteran is requesting an increased rating for a service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that the Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2017).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  

The maximum schedular rating available for tinnitus is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).  38 U.S.C. § 1155 (West 2012).  As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2017).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluation is adequate.  The Veteran's tinnitus has been assigned the maximum rating under the schedular rating criteria.  While the Board appreciates the effect the tinnitus has on his ability to sleep, he has been issued hearing aids that mask the tinnitus.  The only symptom of his tinnitus is the ringing which is contemplated by the rating criteria.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

An increased rating for tinnitus is denied.


REMAND

With respect to headaches, dizziness, and blurred vision, the record indicates that there are outstanding VA medical records pertinent to the claim.  A December 2008 private medical record shows that the Veteran developed hives after his medication was recently changed to etodolac by a provider at the Salem VA Medical Center.  Prescription records show that he was taking naproxen in April 2008 and diclofenac in August 2009.  Later VA medical records show that he is allergic to naproxen and etodolac.  While the AOJ has obtained 2008 and 2009 records from the Salem VA Medical Center, they were obtained prior to this claim and only records pertaining to hearing loss and tinnitus were obtained.  As the VA medical records dating from the time etodolac was used may shed some light on the circumstances surrounding its use and allergic reaction, the AOJ should obtain them.  

The Board notes that the AOJ provided the Veteran with examinations in March 2012 and obtained medical opinions in the case.  After obtaining the above medical records, the AOJ should ask each examiner to review them and state whether any change in the prior opinion is warranted.

With respect to bilateral plantar fasciitis with pes planus and plantar keratosis, the disability was last examined by VA in January 2014.  At the August 2017 hearing, the Veteran asserted that his disability had worsened since that examination.  Thus, the AOJ should afford him a new examination to determine the current severity of his disability.

Prior to the examination, the AOJ should ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the issuance of the September 2016 supplemental statement of the case.  The AOJ should attempt to obtain any adequately identified records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the name of any healthcare provider who has treated him for his disabilities since the issuance of the September 2016 supplemental statement of the case.  Obtain any adequately identified records.

2. Obtain all treatment records from the Salem VA Medical Center dating from 2008 and 2009.

3. Then, arrange for the Veteran's claims file to be reviewed by the examiners who conducted the March 2012 VA examinations for an addendum.  In light of the additional VA medical records from 2008 and 2009, the examiners should state whether any change in the prior opinions is warranted.  The examiners should provide a complete rationale for all conclusions.

4. Schedule the Veteran for a VA examination to determine the current severity of his bilateral plantar fasciitis with pes planus and plantar keratosis.  The examiner should review the claims file and note that review in the report.  The examiner should ensure that all indicated tests and studies are conducted.  The examiner should set forth all objective findings, particularly the current severity of symptoms.  The examiner should provide a complete rationale for all conclusions.

5. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


